                  Case 6:20-cv-00366-ADA Document 34-2 Filed 08/31/20 Page 1 of 6

Contact
                                      Mike Mouser
www.linkedin.com/in/mike-             VP of World Wide Engineering at Wilson Electronics
mouser-364ab81 (LinkedIn)             Richardson

Top Skills                            Summary
Product Management
                                      Executive Summary:
Embedded Software
                                      • Over 11+ years Executive Engineering and global management
Location Based Services
                                      experience with a strong mix
Honors-Awards                         of business and technology acumen, technology development,
                                      system architectures, product development and structured
Eagle Scout
                                      execution processes supporting high quality product and business
Patents                               standards.
                                      • Over 23+ years of experience in development of Consumer,
Vehicle Navigation System with User
Interface                             Commercial and Automotive products residing in both benign and
Portable Vehicle Navigation System    harsh environments.
                                      • Large and small company experience: Rockwell International,
                                      Thales International, MITAC International, Orbital Sciences,
                                      Magellan Inc. and Navigation Solutions LLC a Hertz Global
                                      company. Responsible for sites in United States, Europe, Asia
                                      and Russia inclusive of relationship development of top technical
                                      contracting organizations in Asia and India.
                                      • Developed and executed key engineering strategies with highly
                                      talented teams for products entering new market segments,
                                      technologies, product line expansion, engineering development
                                      processes (Agile and Waterfall), validation processes (meeting
                                      Automotive OEM, IPx, ISO, SAE, FCC, EC, UL, VDE, CISPR and
                                      IEC standards), Annual Operational Planning (AOP), Strategic
                                      Business Planning (SBP) and execution to the plans
                                      • Responsible for initial development and growth of Automotive
                                      Original Equipment Manufacturer (OEM) products.
                                      • Pioneer in Vehicle Navigation & Telematic Technologies, lead team
                                      innovation responsible for development of over 100+ US Patents in
                                      Vehicle Navigation, 50+ patents in GNSS technologies.
                                      • Deep System knowledge and expertise in product development
                                      within high frequency and multi radio environments, Global
                                      Navigation Satellite System(GNSS)/Global Positioning
                                      Systems(GPS) technologies, Vehicle Navigation technologies
                                      and Telematics / Location Based Services (LBS) in Consumer,
                                      Automotive and Commercial markets
                                                                                        Ex. 1, p. 1
                                                                   Page 1 of 6
Case 6:20-cv-00366-ADA Document 34-2 Filed 08/31/20 Page 2 of 6

                  • Executive Team member leading engineering development for
                  businesses growing from $100M to revenues approaching $1B



                  Experience
                  Wilson Electronics
                  VP of World Wide Engineering
                  January 2015 - Present (5 years 8 months)
                  Richardson, TX

                  Development of 3G, 4G, LTE, VoLTE Signal Boosters for Consumer and
                  Professional markets


                  Navigation Solutions
                  VP of Product Devlopment &Technology
                  September 2009 - Present (11 years)
                  Plano, Tx

                  • Supported Navigation Solutions CEO in Technical and Business Strategy for
                  the company inclusive of Key Partnership development.
                  • Connected Car - Chief Architect Strategist developing and expanding the
                  company’s Product lines and Ecosystems to increase revenue and net profit
                  • Responsible for all Product Line Management Teams, Research and
                  Development Teams, Product packaging, HMI / GUI man-machine interfaces,
                  manufacturing partnerships, processes, design and test, System and Product
                  Validation and Test Teams, Technology Road Mapping and IP Development.
                  • Reconstructed and build high talent teams, Product Management and
                  Engineering Development processes within AGILE environment
                  • Responsible for the product development of the 6th Generation “ Connected
                  Car”, NeverLost In –Vehicle Navigation System and Eco Systems supporting
                  dynamic content, NeverLost.com and mobile phone applications. The in-
                  vehicle system utilized “State of the Art” Quad core 1GHz Microprocessors for
                  low power mobile applications and radio communication systems (3G, GPS,
                  BT 4.0 BLE, WiFI MIMO and NFC technologies)


                  Magellan Navigation
                  Senior Director Technical Business Development, IP Technology &
                  Engineering
                  January 2009 - September 2009 (9 months)
                  Magellan, San Dimas, CA (Aquired by MITAC International)

                  • Responsible for Global Product System Engineering Team. Leading a team
                  of engineers worldwide responsible for overall requirements analysis and use
                                                                        Ex. 1, p. 2
                                                   Page 2 of 6
Case 6:20-cv-00366-ADA Document 34-2 Filed 08/31/20 Page 3 of 6

                  case definitions, specification developments for hardware and software teams,
                  product integration and test methodology. The team supports between 10-20
                  products annually with development cycles in 5-7 months.
                  • Responsible for Global Product Qualification Test Team. Leading a team
                  of 60+ engineers and technicians worldwide who are responsible for overall
                  system test qualification.
                  • Support Corporate Legal group in Patent portfolio management and litigation
                  cases. Key member of the Magellan Patent committee. Review patent
                  applications, recommendations to extend patents, and various litigation
                  matters with council. Assist in promotion and innovation development with
                  engineering and marketing, which has resulted in several hundred applications
                  and patents. Provide quarterly updates and presentations to the product
                  marketing committee on key technologies and patents for integration into new
                  product plans.
                  • Support CEO and COO in Technical and Business Strategy for the company
                  and Key Partnership development.


                  Magellan GPS
                  Sr. Dir Technical Business Development and IP Technology
                  August 2006 - January 2009 (2 years 6 months)
                  Magellan SanDimas, CA (Aquired By Silver Lake Sumeru PE)

                  • Granted Career change opportunity upon request, Silverlake required a
                  specialist in IP and Business Development to lead the company forward for
                  future valuation
                  • Developed business strategy and plan for Product introduction into
                  Connected Personal Navigation Devices, CPND. Guided the Marketing and
                  Product Management teams through the initial stages of product definitions,
                  features, use cases and content partner development. Worked closely with
                  CEO, CFO, financial teams and marketing teams to refine business models
                  and profitability.
                  • Developed business strategy and plan for Geo-expansion into China for
                  Magellan. Led the charge with a cross functional team to use “white label”
                  products with 3rd party software and services to enter China within a 6 month
                  period. Also guided the Marketing and Product Management teams through
                  the initial stages of new product definitions, features, use cases and content
                  partner development for use of our internal Intellectual Property and product
                  portfolio. Worked closely with CEO, CFO, financial and marketing teams to
                  refine business models and profitability.
                  • Developed long term business strategy and plan for entrance into OEM
                  segments. Presented market and competitive analysis, proposed product
                                                                           Ex. 1, p. 3
                                                     Page 3 of 6
Case 6:20-cv-00366-ADA Document 34-2 Filed 08/31/20 Page 4 of 6

                  plans, P&L and phase engagement schedule to Executive committee.
                  Proposal is under consideration for development of a new business unit.
                  • Responsible for licensing and divestiture of GPS technology to an industry
                  leader in mobile communications. Supported the Venture Capital staff
                  and Legal staff in identification of candidate companies, prepared and
                  presented future technology presentations, assisted in the narrowing of
                  candidate companies. Additionally assisted in technical negotiations, contract
                  development and supported the close of the acquisition.
                  • Supported Corporate Legal group in Patent portfolio management and
                  litigation cases.


                  Magellan Systems
                  VP of Engineering
                  June 2001 - August 2006 (5 years 3 months)
                  Magellan San Dimas, CA (Aquired by Thales International, Thales Navigation )

                  • Promoted to Vice President of worldwide Engineering for Magellan Consumer
                  Products and Professional Products, with responsibility for locations in
                  California, Michigan, France and Moscow. Responsible for 225+ Engineers
                  worldwide with a $35M + budget driving revenue between $350M to $480M.
                  • Re–organized Engineering group into a technology and products matrix
                  organization to gain efficiencies and blending of technologies. Relocated
                  and reconstructed Michigan engineering team to California to blend vehicle
                  navigation technologies with outdoor and marine technologies.
                  • Implemented Product Life Cycle Process (PLC) for engineering practices
                  improving product execution times from 12 months to 6-7 months. Improved
                  product release quality by 100% to return rates less than 2% for product
                  related defects in consumer markets.
                  • Lead teams and established extensive Magellan patent portfolio of 150+
                  patents in GNSS technologies, vehicle navigation and outdoor technologies.
                  • Develop processes and plan to establish original design manufacturers
                  (ODMs) as core hardware suppliers to gain product velocity and cost
                  efficiencies.


                  Ashtech Inc./Magellan
                  VP & General Manger Driver Information Systems
                  July 1997 - June 2001 (4 years)
                  Magellan Detroit, MI (Aquired by Orbital Sciences, Magellan

                  • Promoted to Vice President and General Manager of Magellan’s Driver
                  Information Systems Group in 1999 upon establishment of the Hertz joint
                  venture for NeverLost with $50M capitalization and delivery of Magellan’s
                                                                            Ex. 1, p. 4
                                                     Page 4 of 6
Case 6:20-cv-00366-ADA Document 34-2 Filed 08/31/20 Page 5 of 6

                  1st consumer products. Promoted and encouraged the engineering team to
                  innovate and establish a strong patent portfolio.
                  • Developed Hertz NeverLost system and 1st Portable Vehicle Navigation
                  system, “750 Nav”, utilizing internal developed software technology from a
                  clean environment as well as development of the industry’s first ARM 7 System
                  on Chip (SOC) for navigation systems.
                  • Successfully launched follow-on vehicle navigation products, developing a
                  new $100M business segment.
                  • Led the transfer of technology and team reconstruction to Magellan Systems
                  within the Orbital Sciences Group. Reconstructed the engineering team of
                  System, Hardware, Software, Application Specific Integrated Circuit (ASIC)
                  and Validation test engineers.


                  Rockwell Intl
                  Dir. Vehicle Navigation Engineering
                  December 1990 - July 1997 (6 years 8 months)
                  Rockwell DIS Detroit, MI (Transfer)

                  Engineering Manager Driver Information Systems
                  1997, Rockwell International, Detroit, Michigan


                  Sr. Principle/Principle System Engineer Driver Information Systems
                  1995 through 1996, Rockwell International, Detroit, Michigan


                  System Engineer/Design Engineer Commercial GPS
                  1990 through 1994 Rockwell International, Richardson Texas & Newport
                  Beach, California


                  • Chief Architect of Vehicle Navigation System encompassing development of
                  new algorithms, software modules and ARM 7 advanced SOC.
                  • Member of Rockwell International Entrepreneurial Business Unit (EBU),
                  tasked to transition GPS technology from a Military focus to a commercially
                  viable product. Developed GPS Chip sets, Antennas and low cost systems.
                  • Transferred to Rockwell Automotive EBU, Driver Information Systems
                  to begin and lead vehicle navigation research and development (R&D)
                  following the successful transfer, reconstruction and technical road mapping
                  of Consumer GPS team. (Systems Design, Semiconductor Design, Software
                  Design, Product Design and Packaging)


                  Andrew Corporation - Earth Station Group
                  System Engineer Level 2
                                                                          Ex. 1, p. 5
                                                     Page 5 of 6
Case 6:20-cv-00366-ADA Document 34-2 Filed 08/31/20 Page 6 of 6

                  October 1984 - December 1990 (6 years 3 months)
                  Richardson, TX

                  System Engineer Earth Stations, Level 1 & 2
                  1987 through 1989
                  Andrew Corp., Richardson, Texas


                  Field Test Engineer Earth Stations
                  1985 to1987
                  Andrew Corp., Richardson, Texas




                  • Responsible for System Design and Program of NBC Burbank West coast
                  Feed
                  • Responsible for System Design and Program of ABC San Francisco West
                  coast Feed
                  • Responsible for Field Implementation of ABC New York, Network Feeds
                  • Part of Engineering Team for systems communications in Channel Tunnel
                  from UK to France
                  • Field Install and Test of 200 + ABC affiliates, Earth Stations




                  Education
                  Texas A&M University
                  BSEET, Electronics Engineering · (1978 - 1984)




                                                                             Ex. 1, p. 6
                                                       Page 6 of 6
